IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARIO BLADIMIR TREJO,                                   No. 84188
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,                                       FIL
                                  Respondent.
                                                                           FEB 2 it 2022
                                                                           ELIZAti .11A.
                                                                        ei
                                                                        CLE  lOF LIPREMZ COURT

                                                                                   CLERK

                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a

                pretrial "motion to dismiss case/prosecutorial misconduct and perjury."
                Eighth Judicial District Court, Clark County; Erika D. Ballou, Judge.
                            Because no statute or court rule provides for an appeal from an

                order denying a pretrial "motion to dismiss case/prosecutorial misconduct
                and perjury", this court lacks jurisdiction to consider this appeal. NRS
                177.015(1)(h) (stating that State or defendant may appeal from an order
                granting a motion to dismiss); Castillo v. State, 106 Nev. 349, 352, 792 P.2d
                1133, 1135 (1990). Accordingly, this court

                            ORDERS this appeal DISMISSED.




                                        Silver


                                                                  Ae,64.                , J.
                                                           Pickering
                                                                       197
SUPREME COURT
       OF
    NEVADA


01 1947A
                                                                              2„:1- 601 3
                        cc:   Hon. Erika D. Ballou, District Judge
                              Mario Bladirnir Trejo
                              Attorney General/Carson City
                              Clark County District Attorney
                              Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


OA I 947A    4740:17,
                                                            2